                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                      :
ROBERT E. SWIGERT and MARY                  :
ELLEN SWIGERT,                              :         Case No.
                                            :         1:18-bk-04351-HWV
              Debtors                       :
                                            :
BRUCE A. RUTH and DAWN                      :
CONVERSIONS, INC.                           :         Chapter
                                            :         13
              Movants                       :
                                            :
       v.                                   :
                                            :
ROBERT E. SWIGERT and MARY                  :
ELLEN SWIGERT,                              :
                                            :
              Respondents                   :

                                           OPINION

       This matter comes before the Court on the Motion of Bruce A. Ruth and Dawn

Conversions, Inc. to Dismiss Chapter 13 Case for Bad Faith Filing filed on October 31, 2018 (the

“Motion to Dismiss”). The debtors, Robert E. Swigert and Mary Ellen Swigert, filed the above-

captioned chapter 13 proceeding on October 13, 2018. At the time the current case was filed, Mr.

and Mrs. Swigert were already before the Court in another chapter 13 proceeding filed on April 4,

2017 to case number 17-bk-01380-RNO.

                                      I.        Jurisdiction

       This court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1334(b).

This is a core proceeding pursuant to 28 U.S.C. §§ 151, 157(b)(2). Venue is proper pursuant to 28

U.S.C. § 1409(a).




Case 1:18-bk-04351-HWV        Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25               Desc
                              Main Document    Page 1 of 22
                          II.      Factual Background and Procedural History

         The facts of this case are not complicated and come directly from the Movants’ Motion to

Dismiss and the exhibits thereto unless otherwise noted. On July 20, 2012, Dawn Conversions,

Inc. (“DCI”) as seller entered an agreement with Baye Auto Sales, LLC (“Baye Auto”) as buyer

for the sale and purchase of an automobile sales and service business (the “Sales Agreement”).

Bruce A. Ruth (“Ruth”) is a principal owner of DCI. The Debtors collectively own, or Robert E.

Swigert individually owns, Baye Auto.1 The obligations of Baye Auto under the Sales Agreement

were personally guaranteed by the Debtors and were secured by liens on the Debtors’ 1930 Ford

Model A 2 Door Sedan, a 1933 Ford 2 Door Sedan, and a 1953 Ford Anglia Coupe2 (collectively,

the “Pledged Vehicles”). Over the course of the next four years, Baye Auto failed to timely make

all payments due to DCI under the Sales Agreement and arrears accrued in the amount of

$40,264.00. To pay these arrears, the Debtors signed a new promissory note in favor of Ruth in

the principle amount of $40,264.00 plus interest over a period of 42 months (the “Note”). The

Debtors’ payment obligations under the Note were secured by the Pledged Vehicles, which served

as collateral for same.

         On April 4, 2017 the Debtors filed a voluntary chapter 13 bankruptcy petition in the United

States Bankruptcy Court for the Middle District of Pennsylvania (the “Bankruptcy Court”) with

case number 1:17-bk-01380-RNO.3 The Debtors listed two of the Pledged Vehicles (the 1930

Ford Model A 2 Door Sedan and the 1933 Ford 2 Door Sedan, hereinafter collectively referred to

as the “Debtors’ Pledged Vehicles”) on their Official Form 106A/B (Schedule A/B: Property) as


1
  The Debtors indicate in their response to question 27 of Official Form 107 (Statement of Financial Affairs) that one
or both are members of Baye Auto. Mr. Swigert has also disclosed in his response to question 1 of Official Form 106I
(Schedule I: Your Income) that he is self-employed by Baye Auto. As no other party has appeared before this court
claiming an interest in Baye Auto, the court infers that there are no other members or managers of that limited liability
company. Schedules and Statements, In re Swigert, 1:17-bk-01380-RNO ECF No. 20, at 29, 39
2
  The 1953 Ford Anglia Coupe is not owned by the Debtors, but rather is owned by the Debtors’ son Casey Swigert.
3
  This case was assigned to Chief Judge Robert N. Opel, II.

                                                           2


Case 1:18-bk-04351-HWV                Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                              Desc
                                      Main Document    Page 2 of 22
jointly owned assets with estimated values of $15,000.00 and $5,000.00, respectively. Schedules

and Statements, In re Swigert, 1:17-bk-01380-RNO ECF No. 20. The Debtors’ Pledged Vehicles

were also listed on their Official Form 106C (Schedule C: The Property You Claim as Exempt)

as fully exempt. Id. The Debtors did not list a claim secured by the Debtors’ Pledged Vehicles in

favor of Ruth, DCI, or any other individual or entity on their Official Form 106D (Schedule D:

Creditors Who Have Claims Secured by Property). Id. Nor did they list Ruth or DCI as an

unsecured creditor on their Official Form 106E/F (Schedule E/F: Creditors Who Have Unsecured

Claims). Id.

       On January 12, 2018, DCI and Ruth (collectively, the “Movants”) filed a Motion for Relief

from Automatic Stay (the “DCI/Ruth Motion for Relief”) seeking an order modifying the stay

imposed by section 362(a) to permit them “to exercise their rights and remedies in accordance with

the terms of the Note and under state law with respect the [Pledged] Vehicles including,

specifically, the right to repossess [them], the right to commence or continue with legal

proceedings relating to [them], the right to effect the disposition of [them] in a commercially

reasonably manner, and the right to apply the proceeds of said disposition of the [Pledged] Vehicles

to the Debtors’ outstanding indebtedness.” Mot. for Relief, In re Swigert, 1:17-bk-01380-RNO

ECF No. 83. The Debtors defended the DCI/Ruth Motion for Relief by filing an answer on January

26, 2018 (the “Debtors’ Response”) wherein they specifically denied owing any money to the

Movants.

       A hearing on the DCI/Ruth Motion for Relief and the Debtors’ Response was originally

scheduled to occur on February 22, 2018 but was continued three times at the joint request of the

parties to engage in discussions, discovery, and preparation for an evidentiary hearing. In re

Swigert, 1:17-bk-01380-RNO ECF Nos. 90, 92, 96, 98. An evidentiary hearing on the Ruth/DCI



                                                 3


Case 1:18-bk-04351-HWV         Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                 Desc
                               Main Document    Page 3 of 22
Motion for Relief and the Debtor’s Response thereto finally took place on June 21, 2018, during

which both parties presented testimony and evidence on the matter. Following that hearing, the

Bankruptcy Court made the following findings of fact and conclusions of law: 1) Debtors had not

provided adequate protection; 2) there was no equity in the Pledged Vehicles; 3) the Pledged

Vehicles were not necessary for an effective reorganization; and 4) Ruth had shown a plausible

claim secured by the Pledged Vehicles in the amount of $30,000. Ans. to Mot. to Dismiss ¶ 14.

An order granting the DCI/Ruth Motion for Relief was entered the following day on June 22, 2018

(the “Order for Relief”).

           Following entry of the Order for Relief, Ruth pursued his state court remedies regarding

the Pledged Vehicles in the Cumberland County Court of Common Pleas (the “State Court”). As

a result of those efforts, the State Court issued a writ of seizure to the Cumberland County Sheriff

(the “Sheriff”) on October 4, 2018, directing him to seize the Pledged Vehicles. Upon receiving

the writ of seizure, the Sheriff contacted the Debtors and directed them to make the Pledged

Vehicles available.4 According to Movant, the Debtors refused to cooperate with the Sheriff and

kept the Debtors’ Pledged Vehicles in locked garages throughout the process.

           On October 13, 2018, just 9 days after the State Court issued the writ of seizure, the Debtors

filed the instant chapter 13 petition even though their prior case remained pending at that time.

Upon filing the current case, the Debtors promptly notified the Sheriff of the new filing and advised

him that the Pledged Vehicles were now subject to the protections of a new automatic stay.5 Two

days later, on October 15, 2018, the Debtors filed a motion to voluntarily dismiss their prior case.

An order dismissing the prior case was entered on October 16, 2018.




4
    The Sheriff also contacted Debtors’ son Casey Swigert whose vehicle was stored along with Debtors’.
5
    The letter also directed the Sheriff to refrain from taking action against property of Casey Swigert.

                                                           4


Case 1:18-bk-04351-HWV                 Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                      Desc
                                       Main Document    Page 4 of 22
                                                 III.     Discussion

         The issue presented by the Motion to Dismiss is whether the Debtors’ present chapter 13

case must or should be dismissed because it was filed at a time when the Debtors’ prior chapter 13

case was still open or alternatively, because it was filed in bad faith. On the facts presented in this

case, the court concludes that although there is no per se prohibition against the filing of concurrent

chapter 13 cases, this case must nevertheless be dismissed for lack of good faith.

         A.       SUITABILITY OF CONCURRENT CASES

                  1.        The Statute

         There is no provision in Title 11, U.S.C.6 that expressly prohibits contemporaneous

bankruptcy filings by the same debtor. In fact, Federal Rule of Bankruptcy Procedure 1015

suggests that in some situations it is anticipated that a debtor may have two cases open at the same

time.7 Bankruptcy Code section 109(g) also addresses the filing of multiple cases, though not in

the context of contemporaneous filings.8 In addition, Bankruptcy Code sections 727(a)(8),9

727(a)(9),10 and in most cases 1328(f)11 each restrict a debtor’s ability to obtain a discharge in a



6
  Unless otherwise noted, all future statutory references are to 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code” or
“Code”).
7
  Bankruptcy Rule 1015(a) provides, in relevant part: “[i]f two or more petitions are pending in the same court by or
against the same debtor, the court may order consolidation of the cases.” Fed.R.Bankr.P 1015(a).
8
  Generally, section 109(g) renders an individual ineligible to be a debtor under the Bankruptcy Code if they have
been a debtor in a case pending under the Code at any time in the preceding 180 days, and such case was dismissed:
(1) for willful failure to abide by orders of the court; (2) to appear before the court in proper prosecution of the case,
or; (3) because the debtor requested and obtained the voluntary dismissal of the case following the filing of request
for relief from the automatic stay. 11 U.S.C. § 109(g)(2).
9
  Section 727(a)(8) prohibits a court from granting a discharge to an individual who was granted a discharge under
section 727 or section 1141 in a case commenced within 8 years before the date of the petition. 11 U.S.C.
§ 727(a)(8).
10
   Section 727(a)(9) can prohibit a court from granting a discharge to an individual who was granted a discharge under
section 1228 or section 1328 in a case commenced within 6 years before the date of the filing of the petition. 11
U.S.C. § 727(a)(9).
11
   Section 1328(f)(1) prohibits a court from granting a discharge to a Debtor if the debtor has received a discharge in
a case filed under chapter 7, 11, or 12 during the 4-year period preceding the date of the petition. 11 U.S.C.
§ 1328(f)(1). Similarly, section 1328(f)(2) has been interpreted to prohibit a court from granting a discharge to a
Debtor if the debtor has received a discharge in a case filed under chapter 13 during the 2-year period preceding the
date of the petition. In re Bateman, 515 F.3d 272, 274-75 (4th Cir. 2008).

                                                            5


Case 1:18-bk-04351-HWV                Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                               Desc
                                      Main Document    Page 5 of 22
subsequent bankruptcy case where the debtor has already received a discharge in an earlier case.

However, these sections only prohibit the granting of multiple discharges, they do not prohibit the

filing of multiple cases. The court is unable to locate any other sections of the Bankruptcy Code

that may be relevant to this inquiry. In the absence of direct statutory authority regarding the

suitability of concurrent bankruptcy proceedings, it is appropriate to examine the opinions of

various courts that have considered this issue.

                    2.      The Case Law

           The United States Supreme Court case of Freshman v. Atkins, 269 U.S. 121 (1925) appears

to be the leading case regarding the issue presented here. Though Freshman was decided under

the Bankruptcy Act of 1898, it has significantly influenced nearly every decision regarding this

issue since 1925 and remains guiding precedent today. Examination of the case is therefore

appropriate.

           In Freshman, the debtor filed a voluntary petition under the Bankruptcy Act of 1898 on

November 1, 1915.12 The debtor subsequently applied for a discharge, which was opposed by a

creditor.       After considering the application and its opposition, the referee filed a report

recommending denial of the requested discharge. For reasons unknown, the report was not acted

upon by the district court. Seven years later, on November 11, 1922, the debtor filed a second

voluntary petition while his first case was still pending. The creditors listed in the first petition

were, together with others, included in the second. The debtor subsequently applied for a discharge

in his second case, which was not opposed. Unlike the first case, the referee in the second case

filed a report recommending entry of the requested discharge. Also distinct from the first case, the

district court in the second case acted upon the referee’s report. First, it took judicial notice of the



12
     Unless otherwise noted, all facts come from Freshman v. Atkins, 269 U.S. 121, 121-122 (1925).

                                                          6


Case 1:18-bk-04351-HWV                 Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25               Desc
                                       Main Document    Page 6 of 22
pendency of the former application for discharge and denied the second application for discharge

with respect to the creditors included in the first case. Next, it granted the second application for

discharge as to the additional creditors not listed in the first case and denied the discharge sought

under the original proceeding. Unsatisfied with this result, the debtor appealed to the United States

Court of Appeals for the Second Circuit where the decision of the district court was affirmed. Still

unsatisfied, the debtor appealed again, this time to the United States Supreme Court.

       The Supreme Court in Freshman had little difficulty agreeing with the lower courts’ shared

conclusion “that the pendency of the first application precluded a consideration of the second in

respect of the same debts.” Freshman, 269 U.S. at 122. As partial justification for its holding, the

Supreme Court cited the “general rule that the law will not tolerate two suits at the same time for

the same cause.” Id. at 123. To apply this general rule to the case before it, the Supreme Court

first noted that “[a] proceeding in bankruptcy has the characteristics of a suit.” Id. Next, the Court

observed that the denial of a discharge in a former bankruptcy proceeding “is available as a bar”

to the discharge of the same debts in a subsequent bankruptcy proceeding. Id. By analogy, the

Supreme Court reasoned that the pendency of the application for discharge in the first case was

available to suspend or defeat the application for discharge in the second case, just as if it were a

prior suit pending. Id.

       Importantly, the Supreme Court refined its holding by stating that “[t]he refusal to

discharge was not on the merits, but upon the procedural ground that the matter could not properly

be considered or adjudged, except upon the prior application.” Id. As explanation of this

refinement, the Supreme Court observed that ignoring an adverse ruling in a prior pending case

and allowing the debtor to “make a second application, including a new hearing, is an imposition

upon and an abuse of the process of the Court, if not a clear effort to circumvent the statute.” Id.



                                                  7


Case 1:18-bk-04351-HWV          Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                 Desc
                                Main Document    Page 7 of 22
The Court then acknowledged that in such a case, “the court may well act of its own motion to

suppress an attempt to overreach the due and orderly administration of justice.” Id. In conclusion,

the Court observed that “[n]ot only should the court of bankruptcy protect the creditors from an

attempt to retry an issue already tried and determined between the same parties, but the court, for

its own protection, should arrest, in limine, so flagrant an attempt to circumvent its decrees.” Id.

(quoting In re Fiegenbaum, 121 F. 69, 70 (2d Cir. 1903)).

        Two controlling principles can be derived from the Supreme Court’s decision in Freshman.

The first is that there is no per se prohibition against the existence of concurrent bankruptcy

proceedings involving the same debtor.13 The second is that courts should conduct an inquiry into

the good faith of any petition that results in concurrent bankruptcy proceedings involving the same

debtor. Following that inquiry, a bankruptcy court should act to halt any consequence of the

subsequent and concurrent petition that circumvents a prior decree, constitutes an imposition upon

and an abuse of the process of the court, or represents a clear effort to circumvent the Bankruptcy

Code.    The court may also act to suppress any attempt to overreach the due and orderly

administration of justice.

        The United States Court of Appeals for the Third Circuit has not directly considered the

appropriateness of concurrent bankruptcy proceedings. Other circuit courts and bankruptcy courts

have considered the issue, though their decisions demonstrate a lack of consensus regarding how

to resolve it. Contrary to the holding in Freshman, some courts hold that there is a per se

prohibition against the filing of concurrent bankruptcy petitions. In re Sidebottom, 430 F.3d 893,

898-900 (7th Cir. 2005); In re Gateway North Est., Inc., No. 94-132, 1994 WL 610167, at *2 (6th

Cir. Nov. 3, 1994); Prudential Ins. Co. of Am. v. Colony Square Co., 29 B.R. 432, 437 (W.D. Pa.


13
  To the contrary, recall that the new debts scheduled in the second case were discharged, notwithstanding the
pendency of the prior proceeding.

                                                      8


Case 1:18-bk-04351-HWV             Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                      Desc
                                   Main Document    Page 8 of 22
1983); In re Lord, 295 B.R. 16, 19 (Bankr. E.D.N.Y. 2003). Other courts conclude that concurrent

petitions are allowable, but only under certain conditions. In re Blendheim, 803 F.3d 477, 500 (9th

Cir. 2015); In re Saylors, 869 F.2d 1434, 1437 (11th Cir. 1989); In re Turner, 207 B.R. 373, 379

(B.A.P. 2d Cir. 1997); In re Grimes, 117 B.R. 531, 536 (B.A.P. 9th Cir. 1990); In re Chain, 558

B.R. 750, 755-57 (Bankr. W.D. Pa. 2016); In re Montes, 526 B.R. 397, 403-04 (Bankr. D.N.M.

2015); In re Sanchez-Dobazo, 343 B.R. 742, 747 (Bankr. S.D. Fla. 2006); In re Studio Five

Clothing Stores, Inc., 192 B.R. 998, 1004-06, 1008 (Bankr. C.D. Cal. 1996). Courts that fall into

the latter group, however, do not agree upon the exact conditions under which concurrent petitions

should be allowed. Notwithstanding this lack of consensus regarding the suitability of concurrent

bankruptcy petitions, there appears to be widespread agreement of the need to conduct an inquiry

into the good faith of any petition that results in concurrent bankruptcy proceedings involving the

same debtor.

       After consideration of the statute and applicable caselaw, this court rejects the concept of

a per se prohibition against concurrent filings and adopts, in its place, an analysis of the debtor’s

good faith as it relates to the subsequent and concurrent petition. There are several reasons for

adopting this approach. First, most courts that have embraced a per se prohibition against the

filing of concurrent bankruptcy petitions base their decision upon a misinterpretation of Freshman.

See In re Sidebottom, 430 F.3d at 898-900; In re Gateway, No. 94-132, 1994 WL 610167, at *2;

Colony Square Co., 29 B.R. at 437. These courts take the phrase “the law will not tolerate two

suits at the same time for the same cause” out of context and conclude that Freshman stands for

the proposition that a debtor cannot have two bankruptcy cases open at the same time. As

established above, this interpretation conflicts with the result in Freshman.




                                                 9


Case 1:18-bk-04351-HWV          Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                 Desc
                                Main Document    Page 9 of 22
       Second, virtually every court considering the suitability of concurrent bankruptcy petitions

has conducted an inquiry into the good faith of the subsequent and concurrent petition as part of

its analysis. Some courts, including Freshman, have adopted such an analysis as the primary basis

for their decision. In re Saylors, 869 F.2d 1434, 1437-38 (11th Cir. 1989); In re Brown, 399 B.R.

162, 169-70 (Bankr. W.D. Va. 2009); In re Strause, 97 B.R. 22, 29 (Bankr. S.D. Cal. 1989); In re

Tauscher, 26 B.R. 99, 102-03 (Bankr. E.D. Wis. 1982). A significant majority of the remaining

courts have conducted this analysis as a secondary basis for their decision, regardless of the

primary theory upon which their decision rests. In re Sidebottom, 430 F.3d 893, 899-900 (7th Cir.

2005); In re Chain, 558 B.R. 750, 757 (Bankr. W.D. Pa. 2016); In re Lord, 295 B.R. 16, 19-21

(Bankr. E.D.N.Y. 2003); In re Heywood, 39 B.R. 910, 911 (Bankr. W.D.N.Y. 1984).

       Third, this approach is consistent with the Third Circuit case of In re Myers, 491 F.3d 120

(3d Cir. 2007), which this court is obliged to follow. In Myers, the Third Circuit held that it is

appropriate for a bankruptcy court to assess the debtor’s purpose as it relates to a petition and to

“‘decide whether the petitioner has abused the provisions, purpose, or spirit of bankruptcy law.’”

In re Myers, 491 F.3d at 126 (quoting In re Tamecki, 229 F.3d 205, 207 (3d Cir. 2000)). Such an

abuse, according to the Third Circuit, equates to “bad faith” and may constitute “cause” to dismiss

a case pursuant to section 1307(c). Id. at 125 (citing In re Lilley, 91 F.3d 491, 496 (3d Cir. 1996)).

       Having established that there is no per se prohibition against concurrent bankruptcy

petitions involving the same debtor, the court turns now to the question of whether this case must

nevertheless be dismissed for lack of good faith under Myers.

       B.      GOOD FAITH, OR LACK THEREOF

       The Third Circuit instructs bankruptcy courts to look to the totality of the circumstances to

determine if bad faith exists and may consider a wide range of factors. In re Myers, 491 F.3d at



                                                 10


Case 1:18-bk-04351-HWV         Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                   Desc
                               Main Document    Page 10 of 22
125. Those factors include “the nature of the debt . . . ; the timing of the petition; how the debt

arose; the debtor's motive in filing the petition; how the debtor's actions affected creditors; the

debtor's treatment of creditors both before and after the petition was filed; and whether the debtor

has been forthcoming with the bankruptcy court and the creditors.” Id. The above list is not

exclusive and bankruptcy courts have broad discretion to determine good faith, or a lack thereof,

based on whether the petitioner has abused the provisions, purpose, or spirit of bankruptcy law. Id.

at 126. This court considers the timing of the petition, the Debtors’ motive in filing it, and how the

Debtors’ actions have affected the Movants to be dispositive of this matter.

                  1.       Timing of the Petition

         Here, the Movants argue that the “Debtors’ attempt to manipulate and avoid the clear

intentions of [section 109(g)] constitutes cause for case dismissal on the basis of bad faith or for

abuse of process.” Mot. to Dismiss ¶ 39. This court agrees to the extent that the suspicious timing

of the petition demonstrates a lack of good faith because it allowed the Debtors to circumvent

section 109(g)(2) of the Bankruptcy Code.14

         Section 109(g)(2) provides as follows:

           (g) Notwithstanding any other provision of this section, no individual or family
         farmer may be a debtor under this title who has been a debtor in a case pending
         under this title at any time in the preceding 180 days if –
                                                 ****
             (2) the debtor requested and obtained the voluntary dismissal of the case
           following the filing of a request for relief from the automatic stay provided by
           section 362 of this title.

11 U.S.C § 109(g). Like the issue concerning the suitability of concurrent bankruptcy petitions,

courts disagree about the proper interpretation and application of section 109(g)(2). At the center

of the dispute, incredibly, is the meaning of the word “following” as it is used in subsection (2) of


14
  Suspicious timing of a bankruptcy petition is an appropriate factor for a court to consider in a bad faith analysis. In
re Myers, 491 F.3d at 125.

                                                          11


Case 1:18-bk-04351-HWV               Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                               Desc
                                     Main Document    Page 11 of 22
section 109(g). There is no significant dispute over the proper interpretation or meaning of any of

the other words or phrases in section 109(g)(2). Therefore, to establish that the timing of the

petition in this case circumvented section 109(g)(2), it is necessary to understand how the provision

is interpreted and applied.

                       i.      Meaning of Section 109(g)(2)

       Courts interpreting section 109(g)(2) are faced primarily with two textually allowable

interpretations of the provision, each dependent upon the meaning of the word “following.” In the

first interpretation the word “following” means “subsequent to,” which assigns a purely temporal

relationship between the debtor’s act of requesting (and obtaining) the voluntary dismissal of his

case and the filing of a motion for relief from stay by a creditor. In the second interpretation, the

word “following” means “as a consequence of,” which assigns something more than a temporal

connection between those two acts. As described below, the interpretation and application of

section 109(g)(2) is very different depending upon which of the above meanings is adopted. Courts

choosing between these two textually permissible meanings generally do so through one of three

approaches.

       Some courts strictly construe the text of section 109(g)(2) as it is written, without drawing

inferences from the provision itself or from its legislative history. See In re Munkwitz, 235 B.R.

766 (E.D. Pa. 1999); In re Richardson, 217 B.R. 479 (Bankr. M.D. La. 1998). These courts

interpret section 109(g)(2) by assigning the plain, ordinary and literal meaning to each word in the

provision. Because the word “following” grammatically appears as a preposition in section

109(g)(2), courts using this strict approach interpret the word “following” to mean “subsequent




                                                 12


Case 1:18-bk-04351-HWV         Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                  Desc
                               Main Document    Page 12 of 22
to.”15     As stated above, this interpretation of section 109(g)(2) assigns a purely temporal

relationship between the debtor’s act of requesting (and obtaining) the voluntary dismissal of his

case and the filing of a motion for relief from stay by a creditor. Because they consider the words

of the provision to be clear and not reasonably subject to other interpretations, courts adopting this

approach mechanically apply section 109(g)(2) to every instance where a debtor obtains a

voluntary dismissal after a creditor has filed a motion for relief from stay, even though the intent

of the statute may be different, or the result may seem harsh or undesirable. In re Munkwitz, 235

B.R. at 768-69; In re Guerrero, 540 B.R. 270, 280-81 (Bankr. S.D. Tex. 2015); In re Richardson,

217 B.R. at 492.

          There are significant problems with this approach. First, it erroneously assumes that the

word “following” has a clear and fixed meaning. To the contrary, and as set forth below, the word

“following” is imprecise and is therefore susceptible to multiple meanings and interpretations.

Second, this approach leads to seemingly absurd results, or at least results that are extreme or

excessive.16 By ignoring the context within which the word “following” appears, courts adopting

this approach appear to be so focused on the meaning of the word that they lose sight of the overall

meaning of the provision as a whole.17




15
   Proponents of this approach read subparagraph (2) as follows: “. . . the debtor requested and obtained the voluntary
dismissal of the case [subsequent to] the filing of a request for relief from the automatic stay provided by section 362
of this title.” 11 U.S.C. § 109(g)(2) (emphasis added).
16
   In re Richter, No. 10-01260, 2010 WL 4272915, at *7-8 (Bankr. N.D. Iowa Oct. 22, 2010) (denying motion to
dismiss where Debtors had already surrendered motorcycle to creditor in prior case before dismissing and refiling
second case); In re Jones, 99 B.R. 412, 412 (Bankr. E.D. Ark. 1989) (denying motion to dismiss where motion for
relief in prior case was denied); In re Murray, No. 486-00325, (Bankr. S.D.Ga. 1986) (denying motion to dismiss
where motion for relief had not been properly served and Debtor had no knowledge of motion at time of dismissal);
see also In re Hutchins, 303 B.R. 503, 508-09 (Bankr. N.D. Ala. 2003) (listing multiple hypothetical situations in
which a mechanical application of 109(g)(2) would produce an absurd result).
17
   As best observed by Learned Hand: “a sterile literalism . . . loses sight of the forest for the trees.” New York Trust
Co. v. Comm’r, 68 F.2d 19, 20 (2d. Cir. 1933).

                                                          13


Case 1:18-bk-04351-HWV               Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                               Desc
                                     Main Document    Page 13 of 22
       To avoid the seemingly absurd results stemming from the prior approach, other courts

interpret section 109(g)(2) according to its intended purpose, rather than by a strict construction of

its text. In re Ulmer, 19 F.3d 234, 237 (5th Cir. 1994); In re Gill, 584 B.R. 63, 70 (Bankr. W.D.

Okla. 2018). The objective of these courts is to ascertain the legislative intent of the provision

and, if possible, to effectuate the purpose of the lawmakers. Courts using this approach are not

constrained by the text of section 109(g)(2) and draw freely upon legislative history and other

extra-textual sources to determine the true intent of the provision, which they understand to be

prevention of abusive tactics on the part of a debtor. See In re Luna, 122 B.R. 575 (B.A.P. 9th

Cir. 1990); In re Santana, 110 B.R. 819 (Bankr. W.D. Mich. 1990). This interpretation of section

109(g)(2) is nebulous because application of the provision may depend as much upon the

disposition of the creditor’s motion for relief from stay as it does upon the relationship between

such motion and the debtor’s act of requesting and obtaining the voluntary dismissal of his case.

In re Beal, 347 B.R. 87, 92-93 (E.D. Wis. 2006); see also In re Dickerson, 209 B.R. 703, n.1 (W.D.

Tenn. 1997) (initially adopting a strict interpretation approach, but later identifying circumstances

under which a mechanical application would be inappropriate based on the disposition of the

motion for relief). Because they consider the prevention of abusive tactics on the part of the debtor

to be controlling, courts adopting this approach apply the provision only where they subjectively

perceive that doing so will accomplish that goal.

       This purposive approach has meaningful defects. First, it erroneously assumes that there

is one shared intention behind the passage of section 109(g)(2) and that committee reports or

sponsors’ statements are authoritative evidence of same. The concept that a shared intention exists,

and that it is perfectly discoverable using the methods described above, is a fiction filled with peril.

Second, the subjective nature of this approach makes the interpretation and application of section



                                                  14


Case 1:18-bk-04351-HWV          Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                   Desc
                                Main Document    Page 14 of 22
109(g)(2) unpredictable. This unpredictability in the application of section 109(g)(2) ultimately

defeats one of the primary objectives of statutory interpretation, which is equal application of the

law.

         The final group of courts interpreting section 109(g)(2) focus on what the text of the

provision says, as well as all that it fairly implies. These courts believe that the words of section

109(g)(2) are given meaning by their context, and that such context includes the purpose of the

provision. According to this approach, the purpose of section 109(g)(2) is to disqualify individuals

from filing a bankruptcy petition for a period of 180 days after they voluntarily request and obtain

dismissal of a prior case, but only if the dismissal is in some way linked to a motion for relief from

the automatic stay. This interpretation of section 109(g)(2) requires something more than a

temporal connection between the debtor’s act of requesting (and obtaining) the voluntary dismissal

of his case and the filing of a motion for relief from stay. Because of this belief, courts adopting

this approach interpret the word “following” to mean “as a consequence of”18 and hold that the

provision applies only where there is a causal connection between dismissal of the prior case and

the motion for relief from the stay referenced therein. In re Payton, 481 B.R. 460, 465-67 (Bankr.

N.D. Ill. 2012); In re Durham, 461 B.R. 139, 142 (Bankr. Mass. 2011); In re Copman, 161 B.R.

821, 823-24 (Bankr. E.D. Mo. 1993).

         This approach has obvious advantages over the first two methods and is therefore adopted

by this court. It assumes the best aspects of the strict and purposive approaches, while managing

to avoid each of their pitfalls. By allowing the words of the provision to be read and understood

in their context, it dodges the absurd or extreme results that can occur from a cramped reading of



18
  Proponents of this approach read subparagraph (2) as follows: “. . . the debtor requested and obtained the voluntary
dismissal of the case [as a consequence of] the filing of a request for relief from the automatic stay provided by section
362 of this title.” 11 U.S.C. § 109(g)(2) (emphasis added).

                                                           15


Case 1:18-bk-04351-HWV                Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                               Desc
                                      Main Document    Page 15 of 22
the provision that is based entirely upon the possible meaning of each of its constituent words.

Also, by deriving the purpose of the provision exclusively from its text rather than from extra-

textual sources such as legislative history, this approach avoids the rather backward assumption

that courts should look to the intent of the legislature rather than the meaning of the provision

itself. It also minimizes the potential for distortion or manipulation of the provision’s purpose

through mischiefs inherent in the legislative process.

       Having determined the proper interpretation of section 109(g)(2), the court will now

examine the applicability of this provision to the facts of this case.

                         ii.       Application of Section 109(g)(2) to the Present Case

       Though this matter has all the hallmarks of a section 109(g)(2) disqualification, the peculiar

sequence of events in this case renders the provision inapplicable. According to the analysis above,

section 109(g)(2) disqualifies individuals from filing a bankruptcy petition for a period of 180 days

after they voluntarily request and obtain dismissal of a prior case, but only if the dismissal was a

consequence     of   a         motion   for   relief   from   the   automatic   stay.     11   U.S.C.

§ 109(g)(2). The Debtors in this case appear to meet all the conditions of section 109(g)(2) except

one.

       First, it is undisputed that the Debtors herein were debtors in a prior chapter 13 case

pending in this court during the preceding 180 days. Second, it is uncontested that the Ruth\DCI

Motion for Relief was filed in the prior case and that the debtors subsequently requested and

obtained the voluntary dismissal of that matter. The only elements of 109(g)(2) that are at issue,

then, are whether the Debtors requested and obtained the voluntary dismissal of the prior case as

a consequence of the Ruth/DCI Motion for Relief and, if so, whether they filed the current case

during the 180 days that followed.



                                                       16


Case 1:18-bk-04351-HWV             Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25              Desc
                                   Main Document    Page 16 of 22
       As to the former element, this court finds that the facts and evidence of this matter support

a conclusion that the Debtors did request and obtain the voluntary dismissal of the prior case as a

consequence of the Ruth/DCI Motion for Relief. This conclusion is inferred from the Debtors’

clear intent to keep the Pledged Vehicles as evidenced by the Debtors’ actions and court filings in

both cases. Regarding the prior case, these court filings and actions include the Debtors’ decisions

to: (1) fully exempt the Debtors’ Pledged Vehicles on their original Schedule C; (2) fail to

recognize Ruth’s secured claim against the Debtors’ Pledged Vehicles on Schedule D; (3)

vigorously defend against the Ruth/DCI Motion for Relief by responding to same and then

engaging in extensive discussions, discovery and preparation for an evidentiary hearing over a

period of approximately five months; (4) conduct an evidentiary hearing for the purpose of

defeating the Ruth/DCI Motion for Relief; (5) refuse to voluntarily surrender the Debtors’ Pledged

Vehicles to Movant once the Order for Relief was entered; and (6) intentionally frustrate the

Movants’ lawful repossession efforts by keeping the Pledged Vehicles locked in garages while the

Sheriff was seeking to serve and execute the writ of seizure.

       The Debtors’ intent to retain possession of the Pledged Vehicles is also supported by the

court filings and statements made in this current case, which include: (1) the October 4, 2018

correspondence to the Sheriff advising him that this case had been filed and instructing him to

cease all attempts to serve the writ of seizure or to seize the Pledged Vehicles; (2) the Debtors’

response to paragraph 36 of the Motion to Dismiss which acknowledges that invoking a new

automatic stay was a known consequence of filing the current case, and implying that the filing

was at least partially motivated by that fact; and (3) the proposed chapter 13 plan which seeks to

retain the vehicles by paying the Movants’ the full value of their interest in the Debtors’ Pledged

Vehicles as determined by this court in the prior case.



                                                17


Case 1:18-bk-04351-HWV         Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                 Desc
                               Main Document    Page 17 of 22
       As to the final element of section 109(g)(2), whether the Debtors filed the current petition

during the 180 days after they requested and obtained dismissal of their prior case, the court

concludes that this element is not met because the current petition was unquestionably filed before

the Debtors moved for or obtained the voluntary dismissal of their prior case. It is this peculiar

sequence of events that renders section 109(g)(2) inapplicable. This conclusion, however, does

not dispose of the Motion to Dismiss. Nor does it end the court’s inquiry. To the contrary, this

conclusion merely establishes is that section 109(g)(2) would have applied to the Debtors in this

case but for the peculiar timing of the petition. The court must now examine whether the timing

of the petition in this case demonstrates a lack of good faith under Myers. The court has little

difficulty determining that it does.

       The timing of the petition in this case demonstrates a lack of good faith. Actions designed

to circumvent the Bankruptcy Code constitute an abuse of the provisions, purpose, and spirit of

the bankruptcy law and therefore demonstrate a lack of good faith. See In re Myers, 491 F.3d at

126 (quoting In re Tamecki, 229 F.3d at 207); see also Freshman v. Atkins, 269 U.S. at 124. As

described below, the facts of this case establish that the timing of the petition was deliberately

designed to circumvent the effect of section 109(g)(2). It naturally follows, then, that the timing

of the petition also demonstrates a lack of good faith.

       As established above, but for the peculiar timing of the petition in this matter, which was

entirely under the control of the Debtor, section 109(g)(2) would have applied and the Debtors

would not have been eligible to file this case on October 13, 2018 as they did. The timing of the

petition therefore served to circumvent section 109(g)(2). This raises the concern that the petition

was timed by the Debtors precisely for that purpose. Indeed, the Debtors admitted as much at the

hearing held in this matter:



                                                 18


Case 1:18-bk-04351-HWV          Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                Desc
                                Main Document    Page 18 of 22
         The Court:     Why didn’t the Debtor dismiss the first case before proceeding to a
                        second?
         Counsel:       I believed that was the action necessary to avoid a prohibition on
                        filing a second bankruptcy.
         The Court:     Under 109(g)?
         Counsel:       Perhaps.

         Hr’g held Jan. 8, 2019 at 10:25:28 – 10:25:52 AM.

         The meaning of the above exchange between the court and counsel for the Debtors’ is

unmistakable. The Debtors’ clearly timed their petition in this case deliberately to avoid the impact

of section 109(g)(2). This conclusion finds support in the Debtors’ court filings, statements and

admissions on the record, and other actions taken during the pendency of both cases as described

above.

         Based upon the foregoing, it is no leap at all for this court to conclude that the petition in

this case was deliberately timed to circumvent section 109(g)(2). This constitutes an abuse of the

provisions, purpose, and spirit of Bankruptcy Code under Myers. It also demonstrates a lack of

good faith. Because the provisions of the Bankruptcy Code should not be so easily avoided, this

factor weighs heavily in favor of a finding that cause to dismiss this case exists pursuant to section

1307(c). The court now turns to the issue of the Debtors’ motivation for filing the petition in this

case.

         2.     The Debtors’ Motive

         The Debtors’ motive for filing the petition in this case as they did also demonstrates a lack

of good faith. Actions designed to circumvent a prior court order constitute abuse of the

provisions, purpose, and spirit of bankruptcy law and therefore demonstrate a lack of good faith.

See Freshman v. Atkins, 269 U.S. at 124; see also In re Myers, 491 F.3d at 126 (quoting In re

Tamecki, 229 F.3d at 207). It is evident to this court that the purpose of the petition was to protect

the Pledged Vehicles from lawful seizure by improperly imposing a new automatic stay to replace

                                                  19


Case 1:18-bk-04351-HWV          Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                   Desc
                                Main Document    Page 19 of 22
the one modified by the Order for Relief entered in the prior case. This conclusion, like the one

before it regarding the timing of the petition, finds support in the Debtors’ court filings, statements

and admissions on the record, and other actions taken during the pendency of both cases. It is also

supported by the facts and circumstances of this case.

       Recall that the automatic stay imposed by section 363(a) in the prior case was modified on

June 22, 2018 to permit the Movants to exercise their rights and remedies under Pennsylvania law

with respect to the Pledged Vehicles. On October 4, 2018, just nine days before the petition was

filed in this case, a lawful writ of seizure directing the Sheriff to seize the Pledged Vehicles was

issued. Upon receipt of the writ of seizure, the Sheriff contacted the Debtors and directed them to

make the Pledged Vehicles available for confiscation. Seizure of the Pledged Vehicles was

therefore imminent, and the Debtors apparently had no legal options available to stop it. These

undisputed facts, when considered together with the Debtors’ deliberate timing of the petition to

circumvent section 109(g)(2), establish that the Debtors’ motive in filing this petition was to

protect the Pledged Vehicles from lawful seizure by improperly invoking a new automatic stay to

replace the one modified by the Order for Relief entered in the prior case. In other words, the

purpose of the petition in this case was to protect the Pledged Vehicles from lawful seizure to

overcome, or circumvent, the effect of a prior order of this court.

       It is evident to this court that the Debtors’ motive here was to improperly impose a new

automatic stay to circumvent a prior order of this court. This constitutes an abuse of the provisions,

purpose, and spirit of bankruptcy law under Myers. It also demonstrates that the Debtors’ act of

filing the petition in this case was not in good faith. Because the orders of this court should not be

so easily avoided, this factor weighs heavily in favor of a finding that cause to dismiss this case




                                                  20


Case 1:18-bk-04351-HWV          Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                   Desc
                                Main Document    Page 20 of 22
exists pursuant to section 1307(c). The court now turns to the issue of how the Debtors’ actions

in this case affected creditors.

        3.      How the Debtors Actions Affected Creditors

        The Debtors' actions in this case have had a significant and detrimental effect upon the

Movants. The court therefore considers this factor relevant. First, it cannot be contested that the

Movants have been denied the opportunity to pursue the lawful repossession and liquidation of

their collateral since this case was filed on October 13, 2018. But for the filing of this case,

Movants would have lawfully repossessed and liquidated the Pledged Vehicles by now. Second,

and as a direct consequence of the filing, the Movants have been compelled to hire and pay for

experienced bankruptcy counsel to assist them.        This assistance includes, at a minimum, the

preparation and prosecution of the Motion to Dismiss, the preparation and filing of a proof of

claim, and the preparation and filing of an objection to confirmation of the Debtors’ proposed

chapter 13 plan. Third, the Movants have been forced to limit their actions to those that are allowed

by the Bankruptcy Code. They have also been required to follow the orders of this court, including

the order for relief automatically imposed by section 362 in this case. This stands in stark contrast

with the Debtors’ actions, which have been calculated to circumvent both the Bankruptcy Code

and prior orders of this court.

        The court finds that the Debtors actions in this case have had a significant and detrimental

effect upon the Movants. The court further finds that the Debtors knew their actions would have

this effect as it was necessary to achieve their goal of retaining the Pledged Vehicles. This factor

demonstrates that the Debtors’ act of filing the petition in this case was not in good faith and

weighs in favor of a finding that cause to dismiss this case exists pursuant to section 1307(c).




                                                 21


Case 1:18-bk-04351-HWV             Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25              Desc
                                   Main Document    Page 21 of 22
                                        IV.     Conclusion

       The Debtors’ good faith has been adequately called into question by the facts of this case

as set forth in the Motion to Dismiss. The burden has therefore shifted to the Debtors to prove

their good faith. In re Tamecki, 229 F.3d 207. The court finds that the Debtors have failed to meet

their burden in this respect. Accordingly, this case must be dismissed for lack of good faith. The

petition filed by the Debtors here was deliberately timed to avoid the effect of section 109(g)(2)

which otherwise would have rendered them ineligible to file for a period of 180 days. The Debtors’

motive for engaging in this abusive tactic also demonstrates a lack of good faith. By filing this

case as they did, the Debtors sought to improperly impose a new automatic stay to evade the effect

of a prior order of this court. Each of these factors constitutes an abuse of the provisions, purpose,

and spirit of the bankruptcy laws and demonstrates that the Debtors’ act of filing the petition in

this case was not in good faith. The impact upon the Movant in this case has been both significant

and detrimental.

       In view of the foregoing, this court concludes that the relief requested by the Movants in

their Motion to Dismiss is appropriate. They seek dismissal with prejudice, which includes a bar

against refiling for a period of 180 days. Since the remedy requested would place the Movants

and the Debtors in substantially the same position they would have been in but for the filing of this

case, which is found to be lacking in good faith, it is hereby

       ORDERED that the Motion is Granted.


       An appropriate Order will follow.


      Dated: April 1, 2019                            By the Court,



                                                      Henry W. Van Eck, Bankruptcy Judge      (JH)



                                                 22


Case 1:18-bk-04351-HWV         Doc 37 Filed 04/01/19 Entered 04/01/19 16:16:25                   Desc
                               Main Document    Page 22 of 22
